EXHIBIT 99 MHR HOLDINGS LLC By: /s/ Janet Yeung Name: Janet Yeung Title: Authorized Signatory Address: 40 West 57th Street, 24th Floor New York, New York 10019 MHR FUND MANAGEMENT LLC By: /s/ Janet Yeung Name: Janet Yeung Title: Authorized Signatory Address: 40 West 57th Street, 24th Floor New York, New York 10019 MHR INSTITUTIONAL PARTNERS III LP By: MHR Institutional Advisors III LLC, its General Partner /s/ Janet Yeung Name: Janet Yeung Title: Authorized Signatory Address: 40 West 57th Street, 24th Floor New York, New York 10019 MHR INSTITUTIONAL ADVISORS III LLC By: /s/ Janet Yeung Name: Janet Yeung Title: Authorized Signatory Address: 40 West 57th Street, 24th Floor New York, New York 10019
